Citation Nr: 1411520	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-42 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Elizabeth F. Lunn, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to November 1976, including service in Vietnam.  Among his awards and decorations, the Veteran received a Combat Infantryman Badge.  The Veteran was separated from service due to physical disability, lumbar compression fracture.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina; the RO issued a second decision denying TDIU in October 2009. 

The Veteran testified by videoconference before the undersigned in May 2013.  The hearing transcript is associated with the Veteran's electronic (Virtual VA) file.  


FINDING OF FACT

The Veteran's service-connected disabilities are of such severity as to effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  As the Board's decision is favorable to the Veteran, no additional notice or development is required, although the record reflects that the Veteran apparently applied for disability benefits administered by the Social Security Administration (SSA).  

Currently, the Veteran has been granted service connection for: posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling since 2002; residuals, compression fracture, evaluated as 10 percent disabling prior to October 2010 and as 20 percent disabling from that date; and, diabetes mellitus, evaluated as 20 percent disabling from April 2010; the Veteran has a noncompensable shell fragment wound scar.  When the Veteran submitted his claim for TDIU in May 2007, the combined evaluation for his service-connected disabilities was 70 percent.  The combined rating increased to 80 percent during the pendency of this claim.  38 C.F.R. § 4.25.  Thus, the Veteran met schedular criteria for consideration of TDIU at all times during the pendency of the appeal.

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.   Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

In this case, the Veteran's post-service employment experience is limited primarily to two jobs.  He worked as a correctional officer for the Department of Corrections from 1979 to 1991.  He left that job due to poor relationships with supervisors and difficulty working with peers.  The medical evidence, including VA examinations conducted in July 2008 and September 2011, establish that the Veteran would be unable to retain employment requiring constant interactions with others.  

The Veteran began working for the Department of Transportation doing bridge maintenance and inspection.  The Veteran was forced to leave this employment in 2008 due to cardiovascular disorders for which service connection is not in effect.  

The September 2011 VA examination discloses that the Veteran has a slow and stiff gait and a forward-bent posture due to low back pain.  He is unable to lift, walk or drive long distances, or climb steps because of back pain.  Thus, the Veteran's service-connected lumbar disability precludes manual labor or employment requiring operation of machinery or driving; service-connected diabetes mellitus also imposes some employment restrictions. 

PTSD precludes employment requiring significant interaction with others.  Lumbar pain and diabetes preclude heavy or light manual labor involving lifting, stooping, climbing, or driving.  The Veteran's education and experience do not provide a basis for sedentary employment that would not require interaction with others.  Therefore, the Board finds that the Veteran is unable to obtain or retain a substantially gainful occupation due to his service-connected disabilities, even though he left his last employment because of disorders for which service connection is not in effect.  He meets the criteria for an award of TDIU.


ORDER

The appeal for TDIU is granted.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


